QuiNN, J.
Proceedings under the provisions of section 3677, G. S. 1913, for the enlargement of school district No. 83, Yellow Medicine county, by including therein and attaching thereto the following adjacent territory: All of school district No. 34 in Yellow Medicine county, consisting of sections 19, 30, 31, 38, 39 and 30, in township 114, range 44, and a part of school district No. 47 in the same county, consisting of all of section 33, the west half, the southeast quarter and the west half of the northeast quarter of section 37, and the east half of section 34, in township 114, range 44. Also a part of school district No. 6 in Lincoln county, consisting of the west half of sections 3, 10 and 15 in township 113, range 44, and a part of school district No. 34 in Lincoln county, consisting of all of sections 4, 5, 9, 16, and the north half of section 6 in township 113, range 44.
The proceedings were in all things regular, and after due hearing before the county boards of Yellow Medicine and Lincoln counties sitting together, the prayer of the petition was granted. The county board of Yellow Medicine county made its order granting the petition and enlarging the district by attaching thereto the territory in Yellow Medicine *9county above described, and also the southwest quarter of section 35, which was not described in the petition, which order was concurred in by the county board of Lincoln county. The county board of Lincoln county also made its order granting the said petition and enlarging school district No. 83, by attaching thereto the territory in Lincoln county above described, which order was concurred in by the county board of Yellow Medicine county. Appeals were taken from both orders to the district court, where they were tried together before the court without a jury, and findings were made and judgment entered eliminating the southwest quarter of section 35 from the territory attached, and affirming in all other things the action of the county boards. The trial court found as matters of fact that the county boards had jurisdiction of the proceedings and did not act fraudulently,, arbitrarily or oppressively, and that the enlargement of said district was conducive to the good of the inhabitants and to the educational advantages of the children therein. From the judgment so entered this appeal was taken.
School district No. 83 includes within its boundaries the incorporated village of Porter, which has about 250 inhabitants and a semi-graded school. The territory sought to be annexed lies contiguous to the village. The only contention urged by appellants upon this appeal is that the order of the county boards attaching such territory to district No. 83, was arbitrary, oppressive and unreasonable and that the trial court was in error in not so finding under the proofs in the case. We are unable to concur in this contention. The testimony before the trial court was not such as to warrant it in interfering with the decision of the county boards further than to eliminate the southwest quarter of section 35 from the territory attached to the school district. It has been uniformly held by this court that the determination of the county boards in such proceeding will be interfered with by -the courts only where the order is based on an erroneous theory of law, or when it clearly and manifestly appears that the decision is arbitrary, unreasonable and unjust, or against the best interests of the public. Brazil v. County of Sibley, 139 Minn. 458, 166 N. W. 1077; Common School District No. 85 v. County of Renville, 141 Minn. 300, 170 N. W. 216. The change was recommended by the superintendent of schools of each county and determined upon by *10the county boards sitting together. The showing is not such as to require an interference by the courts in the premises.
Judgment affirmed.